PER CURIAM:
This is an appeal from the district court’s denial of a preliminary injunction to enjoin enforcement of the Waters of the United States Rule that was jointly promulgated by the Environmental Protection Agency and the Army Corps of Engineers, 80 Fed. Reg. 37054 (June 29, 2015), under the Clean Water Act. See Georgia v. McCarthy, CV-215-79, 2015 WL 5092568 (S.D. Ga. Aug. 27, 2015); see also Georgia, ex. rel. Olens v. McCarthy, 833 F.3d 1317 (11th Cir. 2016).
We vacate and remand the district court’s order for further proceedings in light of National Ass’n of Manufacturers v. Department of Defense, 583 U.S. -, 138 S.Ct. 617, 199 L.Ed.2d 501 (2018) (slip, op.) 2018 WL 491526.
VACATED AND REMANDED.